253 F.2d 428
Jonathan HOLDEEN, Plaintiff-Appellant,v.Riley J. RATTERREE, as District Director of Internal Revenue, Defendant-Appellee.
No. 228.
Docket 24885.
United States Court of Appeals Second Circuit.
Argued March 11, 1958.
Decided April 7, 1958.

Appeal from the United States District Court for the Northern District of New York; Stephen W. Brennan, Judge.
Jonathan Holdeen appeals from the dismissal of his complaint seeking an injunction against the collection of deficiencies in income taxes for the years 1945-1950 assessed against him by the Commissioner of Internal Revenue.
Jonathan Holdeen, Pine Plains, N. Y., plaintiff-appellant, pro se.
Louise Foster, Atty., Dept. of Justice, Washington, D. C. (Charles K. Rice, Asst. Atty. Gen., Lee A. Jackson and Melva M. Graney, Attys., Dept. of Justice, Washington, D. C., and Theodore F. Bowes, U. S. Atty., N.D.N.Y., Syracuse, N. Y., on the brief), for defendant-appellee.
Before CLARK, Chief Judge, and L. HAND and HINCKS, Circuit Judges.
PER CURIAM.


1
Affirmed on the opinion and decision of District Judge Brennan, D.C.N.D.N. Y., 155 F. Supp. 509.